ELECTRONIC RECORD
                                                                              I5t¥ -/*t

COA #       02-13-00406-CR                         OFFENSE:       22.021


            Charles Edward Pair, Jr. v. The
STYLE:      state ofTexas                          COUNTY:        Young

COA DISPOSITION:         AFFIRM                    TRIAL COURT:   90th District Court


DATE: 11/13/2014                     Publish: NO   TCCASE#:       09398




                                                                      1!
STYLE:
           Charles Edward Pair, Jr. v. The State
           of Texas

         APP^LLAHT^JS                  Petition
                                                       CCA#:          f^
                                                       CCA Disposition:
                                                                            W:»
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         'teFti.&b .                                   JUDGE:

DATE:      DzbiltOlf                                   SIGNED:                          PC:

JUDGE:       f&x LtVlOfir^-                            PUBLISH:                         DNP:




                                                                                        MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                             ELECTRONIC RECORD